DENSON, J.
It was open to the court to find from the evidence that the cotton in controversy was raised under an agreement whereby Powell was to furnish the land and teams and one-half of . the fertilizers, and Warren was to furnish one-half of the fertilizers and the labor to cultivate the land. If such was the agreement, then under the law the relation of tenants in common *328of the cotton subsisted between Powell and Warren, and Warren’s interest in the cotton was subject to the plaintiff’s recorded judgment lien.—Hendricks v. Clemmons, 147 Ala. 590, 41 South. 306; Thompson v. Mawhinney, 17 Ala. 362. The case of Kilpatrick v. Harper, 119 Ala. 452, 24 South. 715, is not opposed to the ruling made in the case of Hendricks v. Clemmons, supra, as will be easily discovered upon a comparison of the facts of the two cases.
The registration of the judgment in the office of the judge of probate gave notice of its existence to all persons, by the express terms of the act of February 23, 1899 (Loc. Acts, 1898-99, p. 1809). Moreover, the bill of exceptions discloses evidence which tends to show notice to defendant of Warren’s interest in the cotton at the time the purchase of the cotton was made. After purchasing the cotton at Lineville, in Clay county, defendant shipped the same to market outside of Clay county.From these facts the court might infer that the plaintiff lost his opportunity to enforce his lien.
The court found in favor of the defendant, but upon motion for a new trial set aside the judgment and granted a new trial. We cannot say that the court committed reversible error in setting aside its judgment and granting a new trial.
The judgment granting a new trial is affirmed.
Affirmed.
Dowdell, C. J., and Simpson and Mayfield, JJ., concur.